

EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated the 31st day of July, 2009,
amends and restates that certain employment agreement dated as of December 19,
2008 (the “Prior Agreement”), by and between NovaMed Management Services, LLC, a
Delaware limited liability company (the “Company”) and a wholly owned subsidiary
of NovaMed, Inc. (the “Parent”), and Scott T. Macomber (“Employee”).



PRELIMINARY RECITALS


A.          The Company is engaged in the business of:  (i) owning, operating
and/or managing ambulatory surgery centers and other outpatient surgical
facilities, optical dispensaries, wholesale optical laboratories, an optical
supplies and equipment purchasing organization and a marketing services and
products company that provides marketing services and products to eye care
providers as well as marketing and lead-tracking software, websites, call center
services and other marketing services to health care providers and
manufacturers; and (ii) providing comprehensive eye care services to eye care
providers and businesses ancillary thereto, including, without limitation,
providing financial, administrative, information technology, marketing and
managed care services and ophthalmic surgical equipment to ophthalmic and
optometric providers (collectively, the “Business”).


B.           The Company currently employs Employee as Executive Vice President
and Chief Financial Officer of the Company on the terms and conditions contained
in the Prior Agreement.


C.           In consideration for the continued employment of Employee, the
parties hereto desire to modify the Prior Agreement, all on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I
Employment
 
1.1.        Engagement of Employee.  The Company agrees to continue to employ
Employee, and Employee accepts such continued employment by the Company, under
the terms and conditions set forth herein for the period beginning July 31, 2009
(the “Effective Date”) and ending on October 21, 2009 (the “Initial Employment
Period”).  THE INITIAL EMPLOYMENT PERIOD AND ANY RENEWAL PERIOD (AS HEREINAFTER
DEFINED) SHALL AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND
CONDITIONS CONTAINED HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (THE “RENEWAL
PERIODS”), UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF THE INITIAL
EMPLOYMENT PERIOD OR ANY RENEWAL PERIOD, EITHER PARTY SHALL GIVE WRITTEN NOTICE
TO SUCH OTHER PARTY ELECTING TO TERMINATE THIS AGREEMENT.  The Initial
Employment Period and the Renewal Periods are hereinafter referred to as the
“Employment Period.”  For purposes of this Agreement, any notice of termination
electing not to renew this Agreement pursuant to this Section 1.1 shall be
deemed: (i) a termination without Cause if such notice is delivered by the
Company and Employee were willing and able to continue performing services under
substantially similar terms and conditions; or (ii) a voluntary termination of
employment if such notice is delivered by Employee; provided, however, that if
the Employment Period is terminated pursuant to this Section 1.1 by Employee
(except as provided in Section 3.4), then notwithstanding Article III, the
Company shall have no further obligations hereunder or otherwise with respect to
Employee’s employment from and after the expiration of the Employment Period
(except payment of Employee’s Base Salary accrued through the expiration of the
Employment Period).  Notwithstanding anything to the contrary contained herein,
the Employment Period is subject to termination pursuant to Article III below.

 
1

--------------------------------------------------------------------------------

 

1.2.        Duties and Powers.  During the Employment Period, Employee will have
such responsibilities, duties and authorities, and will render such services or
act in such other capacity for the Company and its affiliates as the Board of
Directors (the “Board”) of the Parent, the manager and parent of the Company, or
the President, Chairman of the Board, and Chief Executive Officer (or any
designated officer of the Parent or the Company), may from time to time
direct.  Employee will devote his best efforts, energies and abilities and his
full business time, skill and attention (except for permitted vacation periods
and reasonable periods of illness or other incapacity) to the business and
affairs of the Company, and shall perform the duties and carry out the
responsibilities assigned to him, to the best of his ability, in a diligent,
trustworthy, businesslike and efficient manner for the purpose of advancing the
Company.  Employee acknowledges that his duties and responsibilities will
require his full-time business efforts and agrees that during the Employment
Period he will not engage in any other business activity or have any business
pursuits or interests except activities or interests which do not conflict with
the business of the Company, the Parent and any of their affiliated entities or
interfere with the performance of Employee’s duties hereunder.
 
1.3.        No Violation.  Employee represents and warrants that the execution
of this Agreement by Employee and the performance by Employee of his duties as
an employee of the Company will not violate, conflict with or result in a breach
or default under any agreements, arrangements or understandings to which
Employee is or was a party, or by which he is or was bound, nor will the
performance of Employee’s duties as an employee of the Company be limited,
restricted or impaired in any manner as a result of any agreements, arrangements
or understandings to which Employee is or was a party.
 
ARTICLE II
Compensation
 
2.1.        Base Salary.  During the Employment Period, the Company will pay
Employee a base salary at the rate of $290,000 per annum (which annual base
salary, as increased from time to time in accordance with this Section 2.1,
shall be referred to herein as the “Base Salary”), payable in regular
installments in accordance with the Company’s general payroll practices for
salaried employees.  If the Employment Period is terminated pursuant to Section
3 (subject to any severance provisions in Section 3.3 or Section 3.4),
Employee’s Base Salary for any partial year will be prorated based upon the
number of days elapsed in such year during which services were actually
performed by Employee.  The Board or any designated officer shall perform an
annual review of Employee’s Base Salary based on Employee’s performance of his
duties and the Company’s other compensation policies; provided that any increase
in the Base Salary shall require approval of the Board or its Compensation
Committee.

 
2

--------------------------------------------------------------------------------

 

2.2.        Discretionary Bonus.  Following the end of each fiscal year, the
Board or its Compensation Committee, in its sole discretion, may elect to cause
the Company to award to Employee a bonus for such year, in an amount to be
determined by the Board or its Compensation Committee, based on such performance
targets as shall be established, and adjusted from time to time, by the Board or
its Compensation Committee.  The Company shall pay Employee the discretionary
bonus, if at all, during the taxable year following the fiscal year with respect
to which the discretionary bonus applies.
 
2.3.        Benefits.  In addition to the Base Salary payable to Employee
hereunder, Employee will be entitled to the following benefits during the
Employment Period, unless otherwise altered by the Board with respect to all
management employees of the Company (collectively, the “Benefits”):
 
(a)           hospitalization, disability, life and health insurance, to the
extent offered by the Company and subject to the Company’s policies in effect
from time to time, and in amounts consistent with Company policy, for all
management employees, as reasonably determined by the Board;
 
(b)           paid vacation each year with salary, consistent with Company
policy for all management employees;
 
(c)           reimbursement for reasonable out-of-pocket business expenses
incurred by Employee in the ordinary course of his duties, subject to the
Company’s policies in effect from time to time with respect to travel,
entertainment and other expenses, including without limitation, requirements
with respect to reporting and documentation of such expenses, payable by no
later than the last day of Employee’s taxable year following the taxable year in
which the expense was incurred;
 
(d)           other benefit arrangements to the extent made generally available
by the Company to its management employees; and
 
(e)           participation in the Parent’s Stock Incentive Plan or an
equivalent plan such that Employee is granted options to purchase an amount of
the common equity interest in the Parent consistent with the determination of
the Board or its Compensation Committee pursuant to such plan.
 
2.4.        Taxes, etc.  All compensation payable to Employee hereunder is
stated in gross amount and shall be subject to all applicable withholding taxes,
other normal payroll and any other amounts required by law to be withheld.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
Termination
 
3.1.        Termination By Employee or the Company.  The Employment Period (i)
shall automatically terminate immediately upon Employee’s resignation or death,
or (ii) may be terminated immediately by the Company as set forth herein for
Cause or without Cause, or by reason of Employee’s Permanent Disability.
 
“Cause” as used herein means the occurrence of any of the following events:


(a)           a material breach by Employee of any of the terms and conditions
of this Agreement; provided that Employee shall have a reasonable period of time
during which to cure such material breach following the date on which Employee
receives the Company’s written notice of such material breach;
 
(b)           Employee’s material failure or willful refusal to substantially
perform his duties; provided that Employee shall have a reasonable period of
time during which to cure such failure following the date on which Employee
receives the Company’s written notice of such failure;
 
(c)           Employee’s failure, as notified by the Company in writing, to
comply with any of the Company’s written guidelines or procedures promulgated by
the Company and furnished to Employee, including, without limitation, any
guidelines or procedures relating to marketing or community relations; provided
that Employee shall have a reasonable period of time during which to cure such
failure following the date on which Employee receives the Company’s written
notice of such failure; or
 
(d)           the determination by the Board in the exercise of its reasonable
judgment that Employee has committed an act or acts constituting a felony or
other act involving dishonesty, disloyalty or fraud against the Company.
 
“Permanent Disability” as used herein shall mean that Employee is unable to
perform, with or without reasonable accommodation, by reason of physical or
mental incapacity, the essential functions of his or her position.  The Board
shall determine, according to the facts then available, whether and when a
Permanent Disability has occurred.  Such determination shall not be arbitrary or
unreasonable, and shall be final and binding on the parties hereto.


3.2.        Termination by Employee.  Employee has the right to terminate his
employment under this Agreement at any time, for any or no reason, upon ninety
(90) days written notice to the Company; provided, however, that such ninety
(90) day notice is not required for a termination of employment during the
Window Period (as defined in Section 3.4(g)).
 
3.3.        Compensation After Termination.
 
(a)           Except as described in Section 3.4 hereof, or except as may be
specifically required by law, if the Employment Period is terminated (i) by the
Company for Cause or due to the death or Permanent Disability of Employee, or
(ii) by Employee (including a termination resulting from Employee’s election not
to renew this Agreement under Section 1.1 hereof) other than for Locale Reason
(as defined below), then the Company shall have no further obligations hereunder
or otherwise with respect to Employee’s employment from and after the
termination or expiration date (except payment of Employee’s Base Salary accrued
through the date of termination or expiration), and the Company shall continue
to have all other rights available hereunder (including, without limitation, all
rights under Article IV hereof) at law or in equity;

 
4

--------------------------------------------------------------------------------

 

(b)           Except as described in Section 3.4 hereof, (i) if the Employment
Period is terminated by the Company without Cause (including a termination
resulting from the Company’s election not to renew this Agreement under Section
1.1 hereof) or (ii) if the Employment Period is terminated by Employee for
Locale Reason:  (A) Employee shall be entitled to receive all items described in
Section 3.3(a) above; and (B) subject to the conditions hereinafter set forth,
Employee shall be entitled to receive as severance compensation, the following
(collectively, the “Severance Pay”):  (1) Employee’s then-current monthly Base
Salary hereunder for a period of fifteen (15) months (such time period to be
hereinafter referred to as the “Severance Period” (unless modified by Section
3.4)), payable, beginning 30 days following the Termination Date, in regular
installments in accordance with the Company’s general payroll practices for
salaried employees; (2) the bonus, if any, to which Employee would have been
entitled under Section 2.2 hereof at the end of the year during which the
termination without Cause or termination for Locale Reason occurs had such
termination not occurred, which bonus shall be (a) prorated based on the amount
of time that Employee was employed by the Company during the year (not including
the Severance Period) for which such bonus is being calculated, and (b)
determined and paid to Employee contemporaneously with the determination and
payment of bonuses for comparable employees of the Company during the calendar
year next following the year in which the Termination Date occurs; and (3)
continuation of the welfare benefits described in Section 2.3(a) for the
Severance Period, to the extent permissible under the terms of the relevant
benefit plans.  The bonus described in subclause (2) above shall not be the
“Target Bonus” (as defined in Section 3.4(b)), but rather the bonus that would
have been payable pursuant to Section 2.2 hereof, as modified by this Section
3.3(b).  Employee’s right to receive Severance Pay hereunder is conditioned
upon: (x) Employee executing and delivering to the Company, before any payment
is due or scheduled to begin, a written separation agreement and general release
of all claims, in form and substance acceptable to the Company, which shall
among other things, contain a general release by Employee of all claims arising
out of his employment and termination of employment by the Company (a “Release
Agreement”); and (y) Employee’s compliance with all of his obligations which
survive termination of this Agreement, including without limitation those
described in Article IV below.  The Severance Pay is intended to be in lieu of
all other payments to which Employee might otherwise be entitled in respect of
his termination without Cause or termination for Locale Reason.  The Company
shall have no further obligations hereunder or otherwise with respect to
Employee’s employment from and after the date of termination of employment with
the Company for any reason (the “Termination Date”), and the Company shall
continue to have all other rights available hereunder (including without
limitation, all rights hereunder (including without limitation, all rights under
Article IV hereof) at law or in equity.  As used herein, “Locale Reason” shall
mean without the written consent of Employee a relocation by the Company of
Employee’s primary employment location to a location which is more than 50 miles
from 980 North Michigan Avenue, Suite 1620, Chicago, Illinois.

 
5

--------------------------------------------------------------------------------

 
 
3.4.        Compensation After Termination Following a Change in Control.
 
(a)           If the Employment Period is terminated following a Change in
Control (as defined below) (i) by the Company for Cause or due to the death or
Permanent Disability of Employee or (ii) by Employee (including a termination
resulting from Employee’s election not to renew this Agreement under Section 1.1
hereof) other than for Good Reason (as defined below) or during the Window
Period (as defined below), then the Company shall have no further obligations
hereunder or otherwise with respect to Employee’s employment from and after the
termination or expiration date (except payment of Employee’s Base Salary accrued
through the date of termination or expiration), and the Company shall continue
to have all other rights available hereunder (including without limitation, all
rights under Article IV hereof) at law or in equity.
 
(b)           If the Employment Period is terminated following a Change in
Control (i) by the Company without Cause (including a termination resulting from
the Company’s election not to renew this Agreement under Section 1.1 hereof) or
(ii) by Employee for Good Reason, then subject to the conditions described in
Section 3.4(d) below, Employee shall be entitled to receive the following as
Severance Pay in lieu of any amounts payable under Section 3.3: (A) one hundred
fifty percent (150%) times the sum of Employee’s Base Salary and Target Bonus,
payable in either a lump sum within 30 days following the Termination Date, if
the Termination Date occurs no later than the second anniversary of the
effective date of the Change in Control, or in regular installments beginning
within 30 days following the Termination Date in accordance with the Company’s
general payroll practices for salaried employees, if the Termination Date occurs
after the second anniversary of the effective date of the Change in Control; and
(B) continuation of the welfare benefits described in Section 2.3(a) for
eighteen (18) months (the “Severance Period”) to the extent permissible under
the terms of the relevant benefit plans.  For purposes of this Agreement,
“Target Bonus” shall mean the greater of (x) an amount equal to the bonus that
would have been payable to Employee following the calendar year in which the
Termination Date occurs pursuant to the Company’s Executive Compensation Plan
(the “Executive Plan”), based on attaining one hundred percent (100%) of
Employee’s applicable target measure established pursuant to the Executive Plan
or (y) fifty percent (50%) of Base Salary.  The Target Bonus shall not be
adjusted based on whether the Company anticipates attaining such target measure
as of the Termination Date, whether the target measure is ultimately attained or
whether any bonus amounts payable under the Executive Plan would have ultimately
been approved by either the Compensation Committee or the Board.
 
(c)           If the Employment Period is terminated following a Change in
Control by Employee for any reason or no reason during the Window Period, then
subject to the conditions described in Section 3.4(d) below, Employee shall be
entitled to receive the following as Severance Pay in lieu of any amounts
payable under Section 3.3: (i) fifty percent (50%) of the product of: (x) one
hundred fifty percent (150%); multiplied by (y) the sum of Employee’s Base
Salary and Target Bonus, payable within thirty (30) days following the
Termination Date and (ii) continuation of the welfare benefits described in
Section 2.3(a) for nine (9) months (the “Severance Period”) to the extent
permissible under the terms of the relevant benefit plans.

 
6

--------------------------------------------------------------------------------

 

(d)           Employee’s right to receive any Severance Pay under Section 3.4(b)
or Section 3.4(c) above is conditioned upon (i) Employee executing and
delivering to the Company, before any payment is due or scheduled to begin, a
Release Agreement, which shall, among other things, contain a general release by
Employee of all claims arising out of his employment and termination of
employment by the Company; (ii) Employee’s compliance with all terms of that
separation agreement and general release; and (iii) Employee’s compliance with
all of his obligations which survive termination of this Agreement, including
without limitation those described in Article IV below.  The Severance Pay is
intended to be in lieu of all other payments to which Employee might otherwise
be entitled in respect of his termination without Cause.  The Company shall have
no further obligations hereunder or otherwise with respect to Employee’s
employment from and after the Termination Date, and the Company shall continue
to have all other rights available hereunder (including without limitation, all
rights under Article IV hereof) at law or in equity.
 
(e)           For the purpose of this Agreement, a “Change in Control” means the
first to occur of any of the following, construed in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”):
 
(i)           the date any Person or Group (as defined below) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by the Person or Group), other than from the Parent, ownership of
30% or more of the combined voting power of the then outstanding voting
securities of the Parent entitled to vote generally in the election of
directors; provided, however, that any acquisition by the Parent or any of its
subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of the Parent in substantially the same portion as
their ownership, immediately prior to such acquisition, of the combined voting
power of the then outstanding voting securities of the Parent entitled to vote
generally in the election of directors shall not constitute a Change in
Control.  “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934), other than
any employee benefit plan (or related trust) of the Parent or its subsidiaries,
or any underwriter of the capital stock of the Parent in a registered public
offering.  Persons will be considered to be acting as a group (a “Group”) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation.  If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.  Persons will not be considered to be acting as a Group
solely because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering;
 
(ii)           the date that any Person or Group acquires ownership of more than
50% of the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation; or

 
7

--------------------------------------------------------------------------------

 

(iii)           the date that any Person or Group acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
the Person or Group) assets from the Parent that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Parent immediately before such acquisition or acquisitions;
provided that such acquisition is required to be approved by the Parent’s
stockholders under the Delaware General Corporation Law.  For this purpose,
gross fair market value means the value of the assets of the Parent, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with these assets.
 
(f)            “Good Reason” shall mean without the written consent of Employee:
 
(i)           a material change in Employee’s duties or responsibilities which
results in or reflects a material diminution of the scope or importance of
Employee’s position;
 
(ii)          a material reduction in Employee’s Base Salary;
 
(iii)         a material reduction in the level of Benefits available or awarded
to Employee;
 
(iv)         a relocation by the Company of Employee’s primary employment
location to a location which is more than 50 miles from Employee’s primary
employment location before the Change in Control; or
 
(v)          any material failure by the Company to comply with Section 3.5 of
this Agreement;
 
so long as Employee notifies the Company within 90 days after the existence of
any of these conditions and the Company fails to cure the condition within 30
days after receipt of the notice.  Notwithstanding the foregoing, no Good Reason
exists unless the termination of employment occurs by no later than two years
after the initial existence of any condition provided in this Section 3.4(f).


(g)           “Window Period” shall mean the 30-day period following the first
anniversary of a Change in Control.
 
3.5.        Special Tax Payments.
 
(a)           Anything in this Agreement to the contrary notwithstanding, if it
is determined that any payment or distribution by the Company to or for the
benefit of Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (any such payment or
distribution being referred to herein individually as a “Payment”), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision), the Company will pay Employee an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Employee after deduction of any
excise tax imposed under Section 4999 of the Code (or any successor provision),
and any Federal, state and local income, employment and excise tax imposed upon
any Gross-Up Payment shall be equal to the Payment.  For purposes of determining
the amount of the Gross-Up Payment, Employee shall be deemed to pay Federal
income tax and employment taxes at the highest marginal rate of Federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Employee’s residence on the Termination
Date, net of the maximum reduction in Federal income taxes that may be obtained
from the deduction of such state and local taxes.

 
8

--------------------------------------------------------------------------------

 

(b)           All determinations to be made under this Section 3.5 will
initially be made, at the Company’s expense, by the Company’s independent public
accountant immediately prior to the Change in Control (the “Accounting
Firm”).  The Accounting Firm shall provide detailed supporting legal
authorities, calculations and documentation both to the Company and
Employee.  If the Accounting Firm makes the initial determination that no excise
tax is payable by Employee with respect to any Payment, Employee will have the
right to dispute the determination (a “Dispute”) within 20 business days after
receipt by Employee of the Accounting Firm’s determination and the related
supporting information.  The Company will pay the Gross-Up Payment, if any, as
determined by the Accounting Firm, to Employee within five business days after
Employee’s receipt of the Accounting Firm’s initial determination.  The
existence of a Dispute will in no way affect Employee’s right to receive the
Gross-Up Payment in accordance with the Accounting Firm’s initial
determination.  If there is no Dispute, the Accounting Firm’s initial
determination will be binding, final and conclusive upon the Company and
Employee, subject in all respects, however, to the provisions of Sections 3.5(c)
and 3.5(d), below.  As a result of the uncertainty in the application of
Sections 4999 and 280G of the Code, it is possible that a Gross-Up Payment (or
portion thereof) should have been made by the Company and was not made (an
“Underpayment”).  If upon any reasonable written request by Employee or the
Company to the Accounting Firm, or upon the Accounting Firm’s own initiative,
the Accounting Firm (at the Company’s expense) thereafter determines that
Employee is required to make payment of any excise tax or any additional excise
tax, as the case may be, the Accounting Firm will determine the amount of the
Underpayment that has occurred and the Company will pay any such Underpayment to
Employee promptly.  If (i) Employee delivers to the Company a notice from the
Internal Revenue Service stating in effect that an excise tax is due with
respect to any Payment, or (ii) Employee delivers to the Company an opinion of
tax counsel selected by Employee and acceptable to the Company (and such
acceptance may not be unreasonably withheld) that all or a portion of a Payment
is subject to excise tax and the applicable amount of excise tax, in each case,
together with a written claim based upon such notice or such opinion that there
has been an Underpayment (a “Notice of Underpayment”), the Company will
promptly, but in no event later than five business days after receipt of the
Notice of Underpayment, pay to Employee in cash the amount of the Underpayment
set forth in the Notice of Underpayment.
 
(c)           The Company will defend, hold harmless and indemnify Employee on a
fully grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations, damages, interest, penalties, impositions,
assessments, demands, judgments, settlements, costs and expenses (including
reasonable attorneys’, accountants’ and experts’ fees and expenses)
(collectively, “Damages”) with respect to any tax liability of Employee
resulting from any Underpayment, and will promptly, but in no event later than
five business days after receipt of any reasonable notice from Employee to the
Company of any claim for Damages, pay to Employee in cash the amount of Damages
set forth in such notice.

 
9

--------------------------------------------------------------------------------

 

(d)           If any Underpayment or Damages are ultimately determined to be
less than the applicable amount previously paid by the Company to Employee,
Employee will promptly pay to the Company the amount of any overpayment
previously paid by the Company to Employee with respect to such purported
Underpayment or Damages.
 
(e)           Notwithstanding the foregoing, the Company shall pay Employee any
amount due under this Section 3.5 by no later than the end of Employee’s taxable
year next following the taxable year in which Employee remits the related taxes.
 
3.6.        Code Section 409A.
 
(a)           This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code.
 
(b)           The Company shall undertake to administer, interpret, and construe
this Agreement in a manner that does not result in the imposition on Employee of
any additional tax, penalty, or interest under Section 409A of the Code.
 
(c)           If the Company determines in good faith that any provision of this
Agreement would cause Employee to incur an additional tax, penalty, or interest
under Section 409A of the Code, the Company and Employee shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code or causing the imposition of such additional tax, penalty, or interest
under Section 409A of the Code.
 
(d)           The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to Employee under this
Agreement.  The Company shall not be liable to Employee for any payment made
under this Agreement that is determined to result in an additional tax, penalty,
or interest under Section 409A of the Code, nor for reporting in good faith any
payment made under this Agreement as an amount includible in gross income under
Section 409A of the Code.
 
(e)           For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.
 
(f)           With respect to any reimbursement of expenses of, or any provision
of in-kind benefits to, Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.
 

 
10

--------------------------------------------------------------------------------

 

(g)           “Termination of employment,” “resignation,” or words of similar
import, as used in this Agreement means, for purposes of any payments under this
Agreement that are payments of deferred compensation subject to Section 409A of
the Code, Employee’s “separation from service” as defined in Section 409A of the
Code.
 
(h)           If a payment obligation under this Agreement arises on account of
Employee’s separation from service while Employee is a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the
Compensation Committee), any payment of “deferred compensation” (as defined
under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six months after such separation from service
(the aggregate of such scheduled payments, the “Delayed Payment”) shall, in lieu
thereof, be paid, as adjusted for earnings or losses thereon, within 15 days
after the end of the six-month period beginning on the date of such separation
from service or, if earlier, within 15 days after the appointment of the
personal representative or executor of Employee’s estate following his
death.  In the event that the provisions of this Section 3.6(h) shall apply to
any payment obligation under this Agreement and provided the Employee executes a
Release Agreement, the Company shall make an irrevocable contribution of an
amount equal to the Delayed Payment to a grantor trust established consistent
with the terms of Revenue Procedure 92-64, 33 I.R.B. 11 (8/17/92) (the “Rabbi
Trust”) with a financial institution approved by the Employee, which approval
will not be withheld unreasonably, serving as the third-party trustee thereof,
under the terms of which the assets of the trust may be used, in the absence of
the Company’s insolvency, solely for purposes of fulfilling the Company’s
obligation to pay the Delayed Payment to Employee in compliance with Section
409A(a)(2)(B)(i) of the Code.  The Company’s obligation to make the contribution
to the Rabbi Trust under the immediately preceding sentence shall arise on the
date that the Release Agreement required under Section 3.3 or Section 3.4
becomes effective and such contribution shall be made by no later than the tenth
business day (excluding federal holidays) after such effective date.  Employee
shall be permitted to direct the trustee how to invest the trust assets held on
Employee’s behalf.  The Company shall bear all costs, expenses and fees,
including legal and trustee fees, of establishing and maintaining the Rabbi
Trust; provided, however, that all brokerage fees, investment transaction fees
and applicable taxes shall be paid from the trust assets.

 
ARTICLE IV
Restrictive Covenants
 
4.1.        Employee’s Acknowledgment.  Employee acknowledges that:
 
(a)           the Company is and will be engaged in the Business during the
Employment Period and thereafter;
 
(b)           Employee is one of a limited number of persons who will be
developing the Business;

 
11

--------------------------------------------------------------------------------

 

(c)           Employee will occupy a position of trust and confidence with the
Company after the date of this Agreement, and during such period and Employee’s
employment under this Agreement, Employee will become familiar with the
Company’s trade secrets and with other proprietary and confidential information
concerning the Company and the Business;
 
(d)           the agreements and covenants contained in this Article IV are
essential to protect the Company and the goodwill of the Business and are a
condition precedent to the Company entering into this Agreement;
 
(e)           Employee’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Employee were to provide services to any person or entity in violation of the
provisions of this Agreement;
 
(f)           Employee has means to support himself and his dependents other
than by engaging in the Business, or a business similar to the Business, and the
provisions of this Article IV will not impair such ability; and
 
(g)           for purposes of this Article IV, the term “Company” shall include
the Company, the Parent and any of their respective subsidiaries and affiliates.
 
4.2.        Non-Compete.  Employee hereby agrees that for a period commencing on
the date hereof and ending on the Termination Date, and thereafter, through the
later of (a) the period ending on the first anniversary of the Termination Date
or (b) the period ending at the conclusion of the Severance Period
(collectively, the “Restrictive Period”), he shall not, directly or indirectly,
as employee, agent, consultant, stockholder, director, co-partner or in any
other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity (other than the
Company) that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that directly or indirectly engages or proposes to engage
in any element of the Business anywhere within a 100-mile radius of the Chicago
metropolitan area or within a 100-mile radius of any area (or in the event such
area is a major city, the metropolitan area relating to such city) in which the
Company on the Termination Date engages in any element of the Business (the
“Territory”); provided, however, that nothing contained herein shall be
construed to prevent Employee from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Employee is not involved in the business of
said corporation and if Employee and his associates (as such term is defined in
Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
3% of the stock of such corporation.  With respect to the Territory, Employee
specifically acknowledges that the Company intends to expand the Business into
and throughout the United States.

 
12

--------------------------------------------------------------------------------

 

4.3.        Interference with Relationships.  Without limiting the generality of
the provisions of Section 4.2 hereof, Employee hereby agrees that, during the
Restrictive Period, he will not, directly or indirectly, solicit or encourage,
or participate as employee, agent, consultant, stockholder, director, partner or
in any other individual or representative capacity, in any business which
solicits or encourages (a) any person, firm, corporation or other entity which
has executed, or proposes to execute, a management services agreement or other
services agreement with the Company at any time during the term of this
Agreement, or from any successor in interest to any such person, firm,
corporation or other entity, for the purpose of securing business or contracts
related to any element of the Business, or (b) any present or future customer or
patient of the Company or any of its affiliated practices or facilities to
terminate or otherwise alter his, her or its relationship with the Company or
such affiliated practice or facility; provided, however, that nothing contained
herein shall be construed to prohibit or restrict Employee from soliciting
business from any such parties on behalf of the Company in performance of his
duties as an employee of the Company required under and as specifically
contemplated by Section 1.2 above.  In addition, at all times from and after the
Termination Date, Employee shall not contact or communicate in any manner with
any of the Company’s suppliers or vendors, or any other third party providing
services to the Company, regarding the Company or any Company-related matter
(which suppliers, vendors or third party service providers will include, without
limitation, any third party with whom the Company was, during the term of
Employee’s employment with the Company, contemplating engaging, or negotiating
with, for the future provision of products or services).
 
4.4.        Nonsolicitation.  Other than in the performance of his duties
hereunder, during the Restrictive Period, Employee shall not, directly or
indirectly, as employee, agent, consultant, stockholder, director, co-partner or
in any other individual or representative capacity, employ or engage, recruit or
solicit for employment or engagement, any person who is or becomes employed or
engaged by the Company or any of its affiliated practices during the Restrictive
Period, or otherwise seek to influence or alter any such person’s relationship
with the Company.
 
4.5.        Confidential Information.  Other than in the performance of his
duties hereunder, during the Restrictive Period and thereafter, Employee shall
keep secret and retain in strictest confidence, and shall not, without the prior
written consent of the Company, furnish, make available or disclose to any third
party or use for the benefit of himself or any third party, any Confidential
Information.  As used in this Agreement, “Confidential Information” shall mean
any information relating to the business or affairs of the Company or the
Business, including but not limited to any technical or non-technical data,
formulae, compilations, programs, devices, methods, techniques, designs,
processes, procedures, improvements, models, manuals, financial data,
acquisition strategies and information, information relating to operating
procedures and marketing strategies, and any other proprietary information used
by the Company in connection with the Business, irrespective of its form;
provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes known in the industry
through no wrongful act on the part of Employee.  Employee acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company.
 
4.6.        Inventions and Discoveries.
 
(a)           Employee understands and agrees that all inventions, discoveries,
ideas, improvements, whether patentable, copyrightable or not, pertaining to the
Business of the Company or relating to the Company’s actual or demonstrably
anticipated research, development or inventions (collectively, “Inventions and
Discoveries”) that result from any work performed by Employee solely or jointly
with others for the Company which Employee, solely or jointly with others,
conceives, develops, or reduces to practice during the course of Employee’s
employment with the Company, are the sole and exclusive property of the
Company.  Employee will promptly disclose all such matters to the Company and
will assist the Company in obtaining legal protection for Inventions and
Discoveries.  Employee hereby agrees on behalf of himself, his executors, legal
representatives and assignees that he will assign, transfer and convey to the
Company, its successors and assigns the Inventions and Discoveries.

 
13

--------------------------------------------------------------------------------

 

(b)           THE COMPANY AND EMPLOYEE ACKNOWLEDGE AND AGREE THAT SECTION 4.6(a)
SHALL NOT APPLY TO AN INVENTION OF EMPLOYEE FOR WHICH NO EQUIPMENT, SUPPLIES,
FACILITY OR TRADE SECRET INFORMATION OF THE COMPANY WAS USED AND WHICH WAS
DEVELOPED ENTIRELY ON EMPLOYEE’S OWN TIME, UNLESS (A) THE INVENTION RELATED (I)
TO THE BUSINESS OF THE COMPANY OR (II) TO THE COMPANY’S ACTUAL OR DEMONSTRABLY
ANTICIPATED RESEARCH OR DEVELOPMENT, OR (B) THE INVENTION RESULTS FROM ANY WORK
PERFORMED BY EMPLOYEE FOR THE COMPANY.  EMPLOYEE AND THE COMPANY FURTHER
ACKNOWLEDGE AND AGREE THAT SECTION 4.6(a) SHALL NOT APPLY TO ANY INVENTIONS OR
WORK PRODUCT DEVELOPED OR VESTED BY EMPLOYEE PRIOR TO THE EFFECTIVE DATE.
 
(c)           EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS SECTION 4.6 AND FULLY
UNDERSTANDS THE LIMITATIONS WHICH IT IMPOSES UPON HIM AND HAS RECEIVED A
DUPLICATE COPY OF THIS AGREEMENT FOR HIS RECORDS.
 
4.7.        Blue-Pencil.  If any court of competent jurisdiction shall at any
time deem the term of this Agreement or any particular Restrictive Covenant (as
defined) too lengthy or the Territory too extensive, the other provisions of
this Article IV shall nevertheless stand, the Restrictive Period herein shall be
deemed to be the longest period permissible by law under the circumstances and
the Territory herein shall be deemed to comprise the largest territory
permissible by law under the circumstances.  The court in each case shall reduce
the time period and/or Territory to permissible duration or size.
 
4.8.        Remedies.  Employee acknowledges and agrees that the covenants set
forth in this Article IV (collectively, the “Restrictive Covenants”) are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Employee breaches any of
the terms of said Restrictive Covenants, and that in the event of Employee’s
actual or threatened breach of any such Restrictive Covenants, the Company will
have no adequate remedy at law.  Employee accordingly agrees that in the event
of any actual or threatened breach by him of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages, subject to hearing as soon thereafter as possible.  Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove.

 
14

--------------------------------------------------------------------------------

 

4.9.        Covenant Not to Disparage.  During the Restrictive Period and
thereafter, Employee shall not disparage, denigrate or derogate in any way,
directly or indirectly, any of the Company, its agents, officers, directors,
employees, parent, subsidiaries, affiliates, affiliated practices, affiliated
doctors, representatives, attorneys, executors, administrators, successors and
assigns (collectively, the “Protected Parties”), nor shall Employee disparage,
denigrate or derogate in any way, directly or indirectly, his experience with
any Protected Party, or any actions or decisions made by any Protected Party.
 
ARTICLE V
Miscellaneous
 
5.1.        Notices.  Any notice provided for in this Agreement must be in
writing and must be either (i) personally delivered, (ii) mailed by registered
or certified first class mail, prepaid with return receipt requested or (iii)
sent by a recognized overnight courier service, to the recipient at the address
below indicated:


To the Company:


NovaMed Management Services, LLC
980 N. Michigan Avenue
Suite 1620
Chicago, IL 60611
Attention:        Thomas S. Hall
                         John W. Lawrence, Jr.


with a copy to:


DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois  60601-1293
Attention:  Steven V. Napolitano, Esq.


To Employee:  at his home address then on file with the Company.


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given (a) on the date
such notice is personally delivered, (b) three (3) days after the date of
mailing if sent by certified or registered mail, or (c) one (1) day after the
date such notice is delivered to the overnight courier service if sent by
overnight courier.


5.2.        Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
15

--------------------------------------------------------------------------------

 

5.3.        Entire Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and, as of the Effective Date,
shall supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
5.4.        Counterparts.  This Agreement may be executed on separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
5.5.        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company and their
respective successors and permitted assigns.  Employee may not assign any of his
rights or obligations hereunder without the written consent of the Company.
 
5.6.        No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.
 
5.7.        Amendments and Waivers.  Any provision of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee.
 
5.8.        Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois, without giving effect to provisions thereof regarding
conflict of laws.
 
5.9.        Income Tax Treatment.  Employee and the Company acknowledge that it
is the intention of the Company to deduct all amounts paid under this Agreement
as ordinary and necessary business expenses for income tax purposes.  Employee
agrees and represents that he will treat all such amounts as ordinary income for
income tax purposes, and should he report such amounts as other than ordinary
income for income tax purposes, he will indemnify and hold the Company harmless
from and against any and all taxes, penalties, interest, costs and expenses,
including reasonable attorneys’ and accounting fees and costs, which are
incurred by Company directly or indirectly as a result thereof.
 
5.10.      CONSENT TO JURISDICTION.  THE COMPANY AND EMPLOYEE HEREBY CONSENT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREE THAT SUBJECT TO THE COMPANY’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EMPLOYEE ACCEPTS FOR HIMSELF AND
IN CONNECTION WITH HIS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

 
16

--------------------------------------------------------------------------------

 

5.11.      WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE PARTIES HERETO ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON
SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, DISCRIMINATION CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE COMPANY AND EMPLOYEE
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH THEIR
RESPECTIVE LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES THEIR
RESPECTIVE JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 
[Signature Page to Follow]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


THIS AGREEMENT CONTAINS AUTOMATIC RENEWAL PROVISIONS.


COMPANY:
 
NovaMed Management Services, LLC, a Delaware limited liability company
   
By:
/s/ Thomas S. Hall
 
Thomas S. Hall, President and Chief
 
Executive Officer
   
EMPLOYEE:
 
/s/ Scott T. Macomber
Scott T. Macomber

 
 
18

--------------------------------------------------------------------------------

 